AO 245C (Rev. 02/18) Amendcd Judgment in a Criminal Case (NOTE: ldentify Changes with Asterisks (*))
Sheet l

UNiTED STATES DISTRICT COURT

Eastern District of Arkansas

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V.
JAMES GOOLSBY CaS€ Numbe!'£ 4197CROOZOO-O3 JLH

USM Number: 21248-009

I)ate of Original Judgment: 9/21/1999 Wi|liam A. McLean/Lisa G. Peters

 

 

(Or Dale of Last Amended Judgmem) Defendant’s Attomey

Reason for Amendment:

[:] Correction ofSentencc on Rcmand ( 18 U.S.C. 3742(t)(1) and (2))

[:] Reduction of Sentencc for Changed Circumstances (Fed. R. Crim.
P. 35(b))

m Correction of Scmence by Sentencing Court (ch. R. Crim. P. 35(a))
m Correction of Sentcncc for Clcrical Mistake (Fed. R. Crim. P. 36)

[:l Modit'ication of Supervision Conditions ( 18 U.S.C. §§ 3563(0) or 3583(e))
M Modif'ication ot` Imposed Term of Imprisonment for Extraordinary and
Compelling Rcasons (18 U.S.C. § 3582(0)(1))

[:} Moditieation of lmposed Term of lmprisonment for Retroactive Amendrnent(s)
to the Sentencing Guidelines (18 U,S.C. § 3582(0)(2))

El Direct Moiion m Disiricc com Pursuam l:l 28 U.s.c. § 2255 or
13 is U.s.c. § 3559(¢)(7)

l:] Modification of Restitution Order (18 U.S.C. § 3664)

\/\¢/\/\/\/\/\_/\/\¢/\./\/\/\/\/\J

THE DEFENDANT: U §§§w§@
}:] pleaded guilty to count(s) EASTE'§&{?”!)§SQT§§{:£?HEZM

 

1 imi\ea}:li\‘§

[| pleaded nolo contendere to count(s)

 

which was accepted by the court. /:*YF'R il 3 ZUiS

[j was found guilty on count(s) Counts 1 and 2 of Second Superseding indictment
alter a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense

 

 

  

The defendant i sentenced aspr
the Sentencing Reforrn Act of ]984.

M The defendant has been found not guilty on count(s) Count 5 Of Second Superseding indictment
M Count(s) 4 cf Second SS indictment ij is {] are dismissed on the motion of the United States.

_ ' lt is ordered that the defendant must notify the Uni_ted States Attoi'_ney for this district within 30 da s of any change of name, residence,
or mailing address until‘all fines, restitution,'costs, and special assessments imposed liy this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

¢f¢n)z. 'Z., 20)¢2
Date o pos' ` n ofJ{id ry

QQ/ ”

Signature cf Judge ‘
J. LEON HOLN|ES, U.S. DISTR|CT JUDGE
Name and Title of Judge

A~}i,mi. ./z', QQI/A

Date

 

 

 

     

 

AO 245C (Rev. 02/18) Amerided Judgment in a Criniinal Case
Slicet 2 -~ lmprisonment (NOTE: Identify Clianges with Asterisks (*))

Judgment -- Page 2 of 6
DEFENDANT: JAMES GOOLSBY
CASE NUMBER: 4197CR00200-03 JLH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

40 YEARS on Count 1*;
40 YEARS on Count 2 to run concurrently with Count 1*

ij The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be incarcerated ata facility in the State of Texas if consistent with the security
requirements and other considerations of the Bureau of Prisons.
The defendant is remanded to the custody of the United States Marshal.

[:| The defendant shall surrender to the United States Marslial for this disti‘ict:

i:l at l:] a.m. l:| p.in. on

 

i:] as notified by the United States Marshal.

i:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Oftice.

 

 

 

RETURN
l have executed this judgment as follows:
Det`endant delivered on to
at with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case

Shcet 3 -~ Supervised Releasc (NOTE: ldentify Changes with Astcrisks (*))
Judgmcnt-Page 3 _ of 6

DEFENDANT: JAMES GOOLSBY
CASE NUMBER: 4:97CR00200~03 JLH

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

FOUR (4) YEARS on each count to run concurrently*

f~»~>t\J

7.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test Within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:l

l:l

[]

|:[ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of hiture
substance abuse. (check ifapplicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

r€StifuinD. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation oft`icer. (check ifapplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, el seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense (check ifapplicable)

You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pager

AO 245C (Rev. 02/18) Ameiided Judgment in a Criminal Case

Sliect 3A - Supervised Release
Judgment-Page _” 4 of 6

DEFENDANT: JAMES GOOLSBY
CASE NUMBER: 4:97CR00200~03 JLH

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

.U’P

ll.

l2.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time f`rame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least l0 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work hill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If` the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation ()ffice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Uverview of Probatz`on and Supervised
Release Conditions, available at: www.uscourts.gov.

Det`endant's Signature Date

 

 

AO 245C (Rev, 02/18) Amended Judgment in a Criminal Case
Sheet 5 -~ Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment - Pagc 5 of §
DEFENDANT: JAMES GOOLSBY
CASE NUMBER: 4:97CR00200-03 JLH
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 3 0.00 3 0.00 3 0.00
i:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered alter such determination
\__i The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

       

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

[:] Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fmc of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
[] the interest requirement is waived for I:l fine [l restitution

l:l the interest requirement for the l:l fine l:l restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, P_ub. L. No. 114~22. _ ‘
** Findings for the total amount o losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, l 96.

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 6 - Schedulc of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment -- Page 6 of 6
DEFENDANTZ JAMES GOOLSBY
CASE NUMBER! 4297CR00200-03 JLH

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A Ei Lump sum payment of $ 300-00 due immediately, balance due
|:I not later than , or

[:l in accordance with |:] C, [] D, (:] E, or |:] Fbelow; or

1:] Payment to begin immediately (may be combined with [:] C, [:\ D, or 1’_`] F below); or

C {j Payment iii equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l___] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ij Special instructions regarding the payment of criminal monetary penalties:

Unl'ess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monet penalties i_s due
during th_e period of imprisonment All criminal monetary penalties, except those payments made through the Federal ureau of Prisons’
Irimate Financial Responsibility Program, are made to the c erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defend_ant Names and Case Numbers (z'ncluding dej?zndani number), Total Arnount, Joint and Several Amount,
and corresponding payee, if appropriate

[:l The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Paynients shall be applied in the followin order: (l) assessment, 2) restitution principal (3) restitution interest2 (4) fine principal, (5) fine
interest, (6) community restitution, (7) J A assessment, (8) pena ties, and (9) costs, including cost of prosecution and court costs.

